OPINION — AG — ** ILLEGAL — WEEDS OR OBNOXIOUS GRASSES — GROWING ** IS THIS BILL CONSTITUTIONAL ? — THE BILL WOULD MAKE IT UNLAWFUL FOR ANY PERSON, FIRM OR CORPORATION TO ALLOW OR PERMIT " WEEDS OR OBNOXIOUS GRASSES " TO GROW UPON ANY PROPERTY, OR TO PERMIT THE ACCUMULATION OF " RUBBISH OR OTHER UNSIGHTLY MATTER OR TRASH " UPON ANY PROPERTY, WITH THE LIMITS OF ANY INCORPORATED CITY OR TOWN, IN THE STATE. (THE STATE WOULD THEN CUT THE GRASS, NOTICE PERIOD) — THIS BILL IS UNCONSTITUTIONAL DUE TO VIOLATIVE OF THE FOURTEENTH AMENDMENT. CITE: 11 O.S. 1004 [11-1004] 50 O.S. 15 [50-15], 68 O.S. 353 [68-353], ARTICLE X, SECTION 7 (POLICE POWER, PUBLIC HEALTH, SAFETY, VEGETATION INFESTED WITH PESTS) (JAMES C. HARKIN)